

Execution Version



__________________________________________________________________________








WARRANT AGREEMENT
__________________________________________________________________________




--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
Article I
Closing


Page


1.1
Issuance
1
1.2
Initial Closing; Warrant Closing Date.
1
1.3
Interpretation
2
 
Article II
 
 
Representations and Warranties
 
2.1
Representations and Warranties of the Company
3
 
Article III
 
 
Covenants
 
3.1
Commercially Reasonable Efforts
6
3.2
Expenses
7
3.3
Sufficiency of Authorized Common Stock; Exchange Listing
8
 
Article IV
 
 
Additional Agreements
 
4.1
Investment
8
4.2
Legends
8
4.3
Certain Transactions
9
4.4
Transfer of Warrants and Warrant Shares
9
4.5
Registration Rights
9
4.6
Voting of Warrant Shares
21
 
Article V
 
 
Miscellaneous
 
5.1
Survival of Representations and Warranties
21
5.2
Amendment
21
5.3
Waiver of Conditions
21
5.4
Governing Law: Submission to Jurisdiction, Etc.
21
5.5
Notices
21
5.6
Definitions
22
5.7
Assignment
22
5.8
Severability
23
5.9
No Third Party Beneficiaries
23





i




--------------------------------------------------------------------------------





LIST OF ANNEXES
ANNEX A:
FORM OF OPINION
ANNEX B:
FORM OF WARRANT
SCHEDULE 1:
WARRANT SHARES FORMULA
SCHEDULE 2:
CAPITALIZATION
SCHEDULE 3:
REQUIRED STOCKHOLDER APPROVALS





ii




--------------------------------------------------------------------------------





INDEX OF DEFINED TERMS



Term
 
Location of Definition
Affiliate
 
Annex B
Agreement
 
Recitals
Appraisal Procedure
 
Annex B
Board of Directors
 
2.1(i)
Business Combination
 
Annex B
Business Day
 
Annex B
Capitalization Date
 
2.1(b)
Closing
 
1.2(a)
Common Stock
 
Annex B
Company
 
Recitals
Company Reports
 
2.1(j)(i)
Exchange Act
 
Annex B
Governmental Authority
 
5.6(a)
Holder
 
4.5(k)(i)
Indemnitee
 
4.5(g)(i)
Initial Closing
 
1.2(a)
Lien
 
5.6(c)
Material Adverse Effect
 
5.6(d)
Organizational Documents
 
5.6(e)
Pending Underwritten Offering
 
4.5(l)
Piggyback Registration
 
4.5(a)(iv)
Promissory Note
 
Recitals
register; registered; registration
 
4.5(k)(ii)
Registrable Securities
 
4.5(k)(iii)
Registration Commencement Date
 
4.5(a)(i)
Registration Expenses
 
4.5(k)(iv)
Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415
 
4.5(k)(v)
SEC
 
2.1(c)
Securities Act
 
Annex B
Selling Expenses
 
4.5(k)(vi)
Shelf Registration Statement
 
4.5(a)(ii)
Special Registration
 
4.5(i)
 
 
 

    


iii




--------------------------------------------------------------------------------




Stockholder Proposals
 
3.1(b)
Subsidiary
 
5.6(f)
Transfer
 
4.4
Treasury
 
Recitals
Warrant Closing Date
 
1.2(a)
Warrants
 
Recitals
Warrant Shares
 
Annex B

    




iv




--------------------------------------------------------------------------------





WARRANT AGREEMENT dated as of April 20, 2020 (this “Agreement”), between
SOUTHWEST AIRLINES CO., a corporation organized under the laws of Texas (the
“Company”) and the UNITED STATES DEPARTMENT OF THE TREASURY (“Treasury”).
WHEREAS, the Company has requested that Treasury provide financial assistance to
the Recipient (as defined in the PSP Agreement) that shall exclusively be used
for the continuation of payment of employee wages, salaries, and benefits as is
permissible under Section 4112(a) of Title IV of the Coronavirus Aid, Relief,
and Economic Security Act, Pub. L. 116-136 (Mar. 27, 2020), as the same may be
amended form time to time (the “CARES Act”), and Treasury is willing to do so on
the terms and conditions set forth in the Payroll Support Program Agreement
dated as of April 20, 2020, between the Company and Treasury (the “PSP
Agreement”); and
WHEREAS, as appropriate compensation to the Federal Government of the United
States of America for the provision of financial assistance under the PSP
Agreement, SOUTHWEST AIRLINES CO. has agreed to issue a note to be repaid to
Treasury on the terms and conditions set forth in the promissory note dated as
of April 20, 2020, issued by the Company, in the name of Treasury as the holder
(the “Promissory Note”) and agreed to issue in a private placement warrants to
purchase the number of shares of its Common Stock determined in accordance with
Schedule 1 to this Agreement (the “Warrants”) to Treasury;
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
Article I  
Closing

1.1    Issuance.
(a)    On the terms and subject to the conditions set forth in this Agreement,
the Company agrees to issue to Treasury, on each Warrant Closing Date, Warrants
for a number of shares of Common Stock determined by the formula set forth in
Schedule 1.
1.2    Initial Closing; Warrant Closing Date.
(a)On the terms and subject to the conditions set forth in this Agreement, the
closing of the initial issuance of the Warrants (the “Initial Closing”) will
take place on the Closing Date (as defined in the Promissory Note) or, if on the
Closing Date the principal amount of the Promissory Note is $0, the first date
on which such principal amount is increased. A subsequent closing will take
place on the date of each increase, if any, of the principal amount of the
Promissory Note (each subsequent closing, together with the Initial Closing, a
“Closing” and each such date a “Warrant Closing Date”).


 




--------------------------------------------------------------------------------




(b)On each Warrant Closing Date, the Company will issue to Treasury a duly
executed Warrant or Warrants for a number of shares of Common Stock determined
by the formula set forth in Schedule 1, as evidenced by one or more certificates
dated the Warrant Closing Date and bearing appropriate legends as hereinafter
provided for and in substantially the form attached hereto as Annex B.



(c)On each Warrant Closing Date, the Company shall deliver to Treasury (i) a
written opinion from counsel to the Company (which may be internal counsel)
addressed to Treasury and dated as of such Warrant Closing Date, in
substantially the form attached hereto as Annex A and (ii) a certificate
executed by the chief executive officer, president, executive vice president,
chief financial officer, principal accounting officer, treasurer or controller
confirming that the representations and warranties of the Company in this
Agreement are true and correct with the same force and effect as though
expressly made at and as of such Warrant Closing Date and the Company has
complied with all agreements on its part to be performed or satisfied hereunder
at or prior to such Closing.
(d)On the initial Warrant Closing Date, the Company shall deliver to Treasury
(i) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of the chief executive officer,
president, executive vice president, chief financial officer, principal
accounting officer, treasurer or controller as Treasury may require evidencing
the identity, authority and capacity of each such officer thereof authorized to
act as such officer in connection with this Agreement and (ii) customary
resolutions or evidence of corporate authorization, secretary's certificates and
such other documents and certificates (including Organizational Documents and
good standing certificates) as Treasury may reasonably request relating to the
organization, existence and good standing of the Company and any other legal
matters relating to the Company, this Agreement, the Warrants or the
transactions contemplated hereby or thereby.
1.3    Interpretation.
(a)When a reference is made in this Agreement to “Recitals,” “Articles,”
“Sections,” or “Annexes” such reference shall be to a Recital, Article or
Section of, or Annex to, this Warrant Agreement, unless otherwise indicated. The
terms defined in the singular have a comparable meaning when used in the plural,
and vice versa. References to “herein”, “hereof”, “hereunder” and the like refer
to this Agreement as a whole and not to any particular section or provision,
unless the context requires otherwise. The table of contents and headings
contained in this Agreement are for reference purposes only and are not part of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this


 




--------------------------------------------------------------------------------




Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.
(b)Capitalized terms not defined herein have the meanings ascribed thereto in
Annex
B.




2




--------------------------------------------------------------------------------





Article II
Representations and Warranties



2.1    Representations and Warranties of the Company. The Company represents and
warrants to Treasury that as of the date hereof and each Warrant Closing Date
(or such other date specified herein):
(a)Existence, Qualification and Power. The Company is duly organized or formed,
validly existing and, if applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, and the Company and each
Subsidiary (a) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the this Agreement and the Warrants, and (b) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except, in each
case referred to in clause (a)(i) or (b), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(b)Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth in Schedule 2. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as provided in the Warrants, as of
the date hereof, the Company does not have outstanding any securities or other
obligations providing the holder the right to acquire Common Stock that is not
reserved for issuance as specified on Schedule 2, and the Company has not made
any other commitment to authorize, issue or sell any Common Stock. Since the
Capitalization Date, the Company has not issued any shares of Common Stock,
other than (i) shares issued upon the exercise of stock options or delivered
under other equity-based awards or other convertible securities or warrants
which were issued and outstanding on the Capitalization Date and disclosed on
Schedule 2 and (ii) shares disclosed on Schedule 2 as it may be updated by
written notice from the Company to Treasury in connection with each Warrant
Closing Date.
(c)Listing. The Common Stock has been registered pursuant to Section 12(b) of
the Exchange Act and the shares of the Common Stock outstanding on the date
hereof are listed on a national securities exchange. The Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or the listing of the
Common Stock on such national securities exchange, nor has the Company received
any


3




--------------------------------------------------------------------------------




notification that the Securities and Exchange Commission (the “SEC”) or such
exchange is contemplating terminating such registration or listing. The Company
is in compliance with applicable continued listing requirements of such exchange
in all material respects.
(d)Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance



by, or enforcement against, the Company of this Agreement, except for such
approvals, consents, exemptions, authorizations, actions or notices that have
been duly obtained, taken or made and in full force and effect.
(e)Execution and Delivery; Binding Effect. This Agreement has been duly
authorized, executed and delivered by the Company. This Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.
(f)The Warrants and Warrant Shares. Each Warrant has been duly authorized and,
when executed and delivered as contemplated hereby, will constitute a valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity. The
Warrant Shares have been duly authorized and reserved for issuance upon exercise
of the Warrants and when so issued in accordance with the terms of the Warrants
will be validly issued, fully paid and non-assessable, subject, if applicable,
to the approvals of its stockholders set forth on Schedule 3.
(g)Authorization, Enforceability.
(i)The Company has the corporate power and authority to execute and deliver this
Agreement and the Warrants and, subject, if applicable, to the approvals of its
stockholders set forth on Schedule 3, to carry out its obligations hereunder and
thereunder (which includes the issuance of the Warrants and Warrant Shares). The
execution, delivery and performance by the Company of this Agreement and the
Warrants and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or other
organizational action on the part of the Company and its stockholders, and no
further approval or authorization is required on the part of the Company,
subject, in each case, if applicable, to the approvals of its stockholders set
forth on Schedule 3.


4




--------------------------------------------------------------------------------




(ii)The execution, delivery and performance by the Company of this Agreement do
not and will not (a) contravene the terms of its Organizational Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien (as defined in the Promissory Note) under, or require any payment to be
made under (i) any material Contractual Obligation to which the Company is a
party or affecting the Company or the properties of the Company or any
Subsidiary or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Company or any
Subsidiary or its property is subject or (c) violate any Law, except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.
(iii)Other than any current report on Form 8-K required to be filed with the SEC
(which shall be made on or before the date on which it is required to be filed),
such



filings and approvals as are required to be made or obtained under any state
“blue sky” laws, the filing of any proxy statement contemplated by Section 3.1
and such filings and approvals as have been made or obtained, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Authority is required to be made or obtained by the Company in
connection with the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the issuance of the Warrants
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(h)Anti-takeover Provisions and Rights Plan. The Board of Directors of the
Company (the “Board of Directors”) has taken all necessary action, and will in
the future take any necessary action, to ensure that the transactions
contemplated by this Agreement and the Warrants and the consummation of the
transactions contemplated hereby and thereby, including the exercise of the
Warrants in accordance with their terms, will be exempt from any antitakeover or
similar provisions of the Company’s Organizational Documents, and any other
provisions of any applicable “moratorium”, “control share”, “fair price”,
“interested stockholder” or other anti-takeover laws and regulations of any
jurisdiction, whether existing on the date hereof or implemented after the date
hereof. The Company has taken all actions necessary, and will in the future take
any necessary action, to render any stockholders’ rights plan of the Company
inapplicable to this Agreement and the Warrants and the consummation of the
transactions contemplated hereby and thereby, including the exercise of the
Warrants by Treasury in accordance with its terms.
(i)Reports.


5




--------------------------------------------------------------------------------




(i)    Since December 31, 2017, the Company and each Subsidiary has timely filed
all reports, registrations, documents, filings, statements and submissions,
together with any amendments thereto, that it was required to file with any
Governmental Authority (the foregoing, collectively, the “Company Reports”) and
has paid all fees and assessments due and payable in connection therewith,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. As of their respective dates of
filing, the Company Reports complied in all material respects with all statutes
and applicable rules and regulations of the applicable Governmental Authority.
In the case of each such Company Report filed with or furnished to the SEC, such
Company Report (A) did not, as of its date or if amended prior to the date
hereof, as of the date of such amendment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, and (B) complied as to form in all material respects with
the applicable requirements of the Securities Act and the Exchange Act. With
respect to all other Company Reports, the Company Reports were complete and
accurate in all material respects as of their respective dates. No executive
officer of the Company or any Subsidiary has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.




6




--------------------------------------------------------------------------------





(ii)    The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (B) has disclosed, based on its
most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.
(j)Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Warrants under the Securities Act, and the rules
and regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder), which might subject the offering, issuance or sale of
any of the Warrants to Treasury pursuant to this Agreement to the registration
requirements of the Securities Act.
(k)Brokers and Finders. No broker, finder or investment banker is entitled to
any financial advisory, brokerage, finder’s or other fee or commission in
connection with this Agreement or the Warrants or the transactions contemplated
hereby or thereby based upon arrangements made by or on behalf of the Company or
any Subsidiary for which Treasury could have any liability.
Article III  
Covenants



3.1    Commercially Reasonable Efforts.
(a)Subject to the terms and conditions of this Agreement, each of the parties
will use its commercially reasonable efforts in good faith to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or desirable, or advisable under applicable laws, to enable consummation
of the transactions contemplated hereby and shall use commercially reasonable
efforts to cooperate with the other party to that end.
(b)If the Company is required to obtain any stockholder approvals set forth on
Schedule 3, then the Company shall comply with this Section 3.1(b) and Section
3.1(c). The Company shall call a special meeting of its stockholders, as
promptly as practicable following


7




--------------------------------------------------------------------------------




the Initial Closing, to vote on proposals (collectively, the “Stockholder
Proposals”) to (i) approve the exercise of the Warrants for Common Stock for
purposes of the rules of the national securities exchange on which the Common
Stock is listed and/or (ii) amend the Company’s Organizational Documents to
increase the number of authorized shares of Common Stock to at least such number
as shall be sufficient to permit the full exercise of the Warrants for Common
Stock and comply with the other provisions of this Section 3.1(b) and Section
3.1(c). The Board



of Directors shall recommend to the Company’s stockholders that such
stockholders vote in favor of the Stockholder Proposals. In connection with such
meeting, the Company shall prepare (and Treasury will reasonably cooperate with
the Company to prepare) and file with the SEC as promptly as practicable (but in
no event more than ten Business Days after the Initial Closing) a preliminary
proxy statement, shall use its reasonable best efforts to respond to any
comments of the SEC or its staff thereon and to cause a definitive proxy
statement related to such stockholders’ meeting to be mailed to the Company’s
stockholders not more than five Business Days after clearance thereof by the
SEC, and shall use its reasonable best efforts to solicit proxies for such
stockholder approval of the Stockholder Proposals. The Company shall notify
Treasury promptly of the receipt of any comments from the SEC or its staff with
respect to the proxy statement and of any request by the SEC or its staff for
amendments or supplements to such proxy statement or for additional information
and will supply Treasury with copies of all correspondence between the Company
or any of its representatives, on the one hand, and the SEC or its staff, on the
other hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of Treasury and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with Treasury prior to filing any proxy statement, or any
amendment or supplement thereto, and provide Treasury with a reasonable
opportunity to comment thereon. In the event that the approval of any of the
Stockholder Proposals is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
recommend approval of) each such proposal at a meeting of its stockholders no
less than once in each subsequent six-month period beginning on September 30,
2020 until all such approvals are obtained or made.
(c)    None of the information supplied by the Company or any of the Company
Subsidiaries for inclusion in any proxy statement in connection with any such
stockholders meeting of the Company will, at the date it is filed with the SEC,
when first mailed to the Company’s stockholders and at the time of any
stockholders meeting, and at the time of any


8




--------------------------------------------------------------------------------




amendment or supplement thereof, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
3.2    Expenses. The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by Treasury (including the reasonable fees, charges and disbursements
of any counsel for Treasury) in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the Warrants, any
other agreements or documents executed in connection herewith or therewith, or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by Treasury
(including the fees, charges and disbursements of any counsel for Treasury), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the Warrants, any other agreements or documents executed in
connected herewith or therewith, or any



amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including all such out-of-pocket expenses incurred during any
workout, restructuring, negotiations or enforcement in respect of such Warrant
Agreement, Warrant and other agreements or documents executed in connection
herewith or therewith.
3.3    Sufficiency of Authorized Common Stock; Exchange Listing.
During the period from each Warrant Closing Date (or, if the approval of the
Stockholder Proposals is required, the date of such approval) until the date on
which no Warrants remain outstanding, the Company shall at all times have
reserved for issuance, free of preemptive or similar rights, a sufficient number
of authorized and unissued Warrant Shares to effectuate such exercise. Nothing
in this Section 3.3 shall preclude the Company from satisfying its obligations
in respect of the exercise of the Warrants by delivery of shares of Common Stock
which are held in the treasury of the Company. As soon as reasonably practicable
following each Warrant Closing Date, the Company shall, at its expense, cause
the Warrant Shares to be listed on the same national securities exchange on
which the Common Stock is listed, subject to official notice of issuance, and
shall maintain such listing for so long as any Common Stock is listed on such
exchange. The Company will use commercially reasonable efforts to maintain the
listing of Common Stock on such national securities exchange so long as any
Warrants or Warrant Shares remain outstanding. Neither the Company nor any of
its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on such exchange. The
foregoing shall not preclude the Company from undertaking any transaction set
forth in Section 4.3 subject to compliance with that provision.


9




--------------------------------------------------------------------------------




Article IV
Additional Agreements



4.1    Investment Purposes. Treasury acknowledges that the Warrants and the
Warrant Shares have not been registered under the Securities Act or under any
state securities laws. Treasury (a) is acquiring the Warrants pursuant to an
exemption from registration under the Securities Act solely for investment
without a view to sell and with no present intention to distribute them to any
person in violation of the Securities Act or any applicable U.S. state
securities laws; (b) will not sell or otherwise dispose of any of the Warrants
or the Warrant Shares, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any applicable U.S. state
securities laws; and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Warrants and the Warrant Shares and of
making an informed investment decision.
4.2    Legends.
(a)    Treasury agrees that all certificates or other instruments representing
the Warrants and the Warrant Shares will bear a legend substantially to the
following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE



SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.”
(b)    In the event that any Warrants or Warrant Shares (i) become registered
under the Securities Act or (ii) are eligible to be transferred without
restriction in accordance with Rule 144 or another exemption from registration
under the Securities Act (other than Rule 144A), the Company shall issue new
certificates or other instruments representing such Warrants or Warrant Shares,
which shall not contain the legend in Section 4.2(a) above; provided that
Treasury surrenders to the Company the previously issued certificates or other
instruments.
4.3    Certain Transactions. The Company will not merge or consolidate with, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party (or its
ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement and the Warrants to be
performed and observed by the Company.


10




--------------------------------------------------------------------------------




4.4    Transfer of Warrants and Warrant Shares. Subject to compliance with
applicable securities laws, Treasury shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Warrants or
Warrant Shares at any time, and the Company shall take all steps as may be
reasonably requested by Treasury to facilitate the Transfer of the Warrants and
the Warrant Shares.
4.5    Registration Rights.
(a)    Registration.
(i)    Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that on or before the earlier of (A) 30 days after the date
on which all Warrants that may be issued pursuant to this Agreement have been
issued and (B) September 30, 2020 (the end of such period, the “Registration
Commencement Date”), the Company shall prepare and file with the SEC a Shelf
Registration Statement covering the maximum number of Registrable Securities (or
otherwise designate an existing Shelf Registration Statement filed with the SEC
to cover the Registrable Securities) that may be issued pursuant to this
Agreement and any Warrants outstanding at that time, and, to the extent the
Shelf Registration Statement has not theretofore been declared effective or is
not automatically effective upon such filing, the Company shall use reasonable
best efforts to cause such Shelf Registration Statement to be declared or become
effective and to keep such Shelf Registration Statement continuously effective
and in compliance with the Securities Act and usable for resale of such
Registrable Securities for a period from the date of its initial effectiveness
until such time as there are no Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires). So long as the
Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities



Act) at the time of filing of the Shelf Registration Statement with the SEC,
such Shelf Registration Statement shall be designated by the Company as an
automatic Shelf Registration Statement. Notwithstanding the foregoing, if on the
date hereof the Company is not eligible to file a registration statement on Form
S-3, then the Company shall not be obligated to file a Shelf Registration
Statement unless and until it is so eligible and is requested to do so in
writing by Treasury.
(ii)Any registration pursuant to Section 4.5(a)(i) shall be effected by means of
a shelf registration on an appropriate form under Rule 415 under the Securities
Act (a “Shelf Registration Statement”). If Treasury or any other Holder intends
to distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such


11




--------------------------------------------------------------------------------




distribution, including the actions required pursuant to Section 4.5(c);
provided that the Company shall not be required to facilitate an underwritten
offering of Registrable Securities unless the total number of Warrant Shares and
Warrants expected to be sold in such offering exceeds, or are exercisable for,
at least 20% of the total number of Warrant Shares for which Warrants issued
under this Agreement could be exercised (giving effect to the anti-dilution
adjustments in Warrants); and provided, further that the Company shall not be
required to facilitate more than two completed underwritten offerings within any
12-month period. The lead underwriters in any such distribution shall be
selected by the Holders of a majority of the Registrable Securities to be
distributed.
(iii)The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to Section 4.5(a): (A) prior to the
Registration Commencement Date; (B) with respect to securities that are not
Registrable Securities; or (C) if the Company has notified Treasury and all
other Holders that in the good faith judgment of the Board of Directors, it
would be materially detrimental to the Company or its securityholders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration or offering
for a period of not more than 45 days after receipt of the request of Treasury
or any other Holder; provided that such right to delay a registration or
underwritten offering shall be exercised by the Company (1) only if the Company
has generally exercised (or is concurrently exercising) similar black-out rights
against holders of similar securities that have registration rights and (2) not
more than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period. The Company shall notify the Holders of the
date of any anticipated termination of any such deferral period prior to such
date.
(iv)If during any period when an effective Shelf Registration Statement is not
available, the Company proposes to register any of its equity securities, other
than a registration pursuant to Section 4.5(a)(i) or a Special Registration, and
the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to Treasury and all other Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests



for inclusion therein within ten Business Days after the date of the Company’s
notice (a “Piggyback Registration”). Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth Business Day prior to the planned
effective date of such Piggyback Registration.


12




--------------------------------------------------------------------------------




The Company may terminate or withdraw any registration under this Section
4.5(a)(iv) prior to the effectiveness of such registration, whether or not
Treasury or any other Holders have elected to include Registrable Securities in
such registration.
(v)If the registration referred to in Section 4.5(a)(iv) is proposed to be
underwritten, the Company will so advise Treasury and all other Holders as a
part of the written notice given pursuant to Section 4.5(a)(iv). In such event,
the right of Treasury and all other Holders to registration pursuant to Section
4.5(a) will be conditioned upon such persons’ participation in such underwriting
and the inclusion of such person’s Registrable Securities in the underwriting if
such securities are of the same class of securities as the securities to be
offered in the underwritten offering, and each such person will (together with
the Company and the other persons distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company;
provided that Treasury (as opposed to other Holders) shall not be required to
indemnify any person in connection with any registration. If any participating
person disapproves of the terms of the underwriting, such person may elect to
withdraw therefrom by written notice to the Company, the managing underwriters
and Treasury (if Treasury is participating in the underwriting).
(vi)If either (x) the Company grants “piggyback” registration rights to one or
more third parties to include their securities in an underwritten offering under
the Shelf Registration Statement pursuant to Section 4.5(a)(ii) or (y) a
Piggyback Registration under Section 4.5(a)(iv) relates to an underwritten
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such offering only such number of securities that in the reasonable opinion of
such managing underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (A) first, in the case of a Piggyback Registration under Section
4.5(a)(iv), the securities the Company proposes to sell, (B) then the
Registrable Securities of Treasury and all other Holders who have requested
inclusion of Registrable Securities pursuant to Section 4.5(a)(ii) or Section
4.5(a)(iv), as applicable, pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (C) lastly, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement; provided, however, that if the Company has, prior
to the date hereof, entered into an agreement with respect to its securities
that is inconsistent with the order of priority contemplated


13




--------------------------------------------------------------------------------




hereby then it shall apply the order of priority in such conflicting agreement
to the extent that this Agreement would otherwise result in a breach under such
agreement.



(b)Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.
(c)Obligations of the Company. The Company shall use its reasonable best
efforts, for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act) and to remain a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act) if it has such
status on the date hereof or becomes eligible for such status in the future. In
addition, whenever required to effect the registration of any Registrable
Securities or facilitate the distribution of Registrable Securities pursuant to
an effective Shelf Registration Statement, the Company shall, as expeditiously
as reasonably practicable:
(i)Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration
statement, subject to Section 4.5(d), keep such registration statement effective
and keep such prospectus supplement current until the securities described
therein are no longer Registrable Securities. The plan of distribution included
in such registration statement shall include, among other things, an
underwritten offering, ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers, block trades, privately negotiated
transactions, the writing or settlement of options or other derivative
transactions and any other method permitted pursuant to applicable law, and any
combination of any such methods of sale.
(ii)Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
(iii)Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.


14




--------------------------------------------------------------------------------




(iv)Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not



be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.
(v)    Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
(vi)    Give written notice to the Holders:
(A)when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;
(B)of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;
(C)of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;
(D)of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;


15




--------------------------------------------------------------------------------




(E)of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
(F)if at any time the representations and warranties of the Company contained in
any underwriting agreement contemplated by Section 4.5(c)(x) cease to be true
and correct.
(vii) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(vi)(C) at the earliest practicable time.
(viii) Upon the occurrence of any event contemplated by Section 4.5(c)(v),
4.5(c)(vi)(E) or 4.5(d), promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document



so that, as thereafter delivered to the Holders and any underwriters, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.5(c)(vi)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holders’ or underwriters’ possession. The total number of days that any
such suspension may be in effect in any 12-month period shall not exceed 90
days. The Company shall notify the Holders of the date of any anticipated
termination of any such suspension period prior to such date.
(ix)Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing
underwriter(s).
(x)If an underwritten offering is requested pursuant to Section 4.5(a)(ii),
enter
into an underwriting agreement in customary form, scope and substance and take
all such other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any,


16




--------------------------------------------------------------------------------




to expedite or facilitate the underwritten disposition of such Registrable
Securities, and in connection therewith in any underwritten offering (including
making members of management and executives of the Company available to
participate in “road shows”, similar sales events and other marketing
activities), (A) make such representations and warranties to the Holders that
are selling stockholders and the managing underwriter(s), if any, with respect
to the business of the Company and its subsidiaries, and the Shelf Registration
Statement, prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in customary form, substance
and scope, and, if true, confirm the same if and when requested, (B) use its
reasonable best efforts to furnish the underwriters with opinions and “10b-5”
letters of counsel to the Company, addressed to the managing underwriter(s), if
any, covering the matters customarily covered in such opinions and letters
requested in underwritten offerings, (C) use its reasonable best efforts to
obtain “cold comfort” letters from the independent certified public accountants
of the Company (and, if necessary, any other independent certified public
accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that Treasury shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing



underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
(xi)Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.


17




--------------------------------------------------------------------------------




(xii)Use reasonable best efforts to cause all such Registrable Securities to be
listed on each national securities exchange on which similar securities issued
by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as Treasury may designate.
(xiii)If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
(xiv)Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
(d)    Suspension of Sales. Upon receipt of written notice from the Company that
a registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, Treasury and
each Holder of Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until Treasury and/or Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until Treasury
and/or such Holder is advised in writing by the Company that the use of the
prospectus and, if applicable, prospectus supplement may be resumed, and, if so
directed by the Company, Treasury and/or such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in Treasury and/or such Holder’s possession, of the prospectus and, if
applicable, prospectus supplement covering such Registrable Securities current
at the time of receipt of such notice. The



total number of days that any such suspension may be in effect in any 12-month
period shall not exceed 90 days. The Company shall notify Treasury prior to the
anticipated termination of any such suspension period of the date of such
anticipated termination
(e)    Termination of Registration Rights. A Holder’s registration rights as to
any securities held by such Holder shall not be available unless such securities
are Registrable Securities.
(f)    Furnishing Information.


18




--------------------------------------------------------------------------------




(i)Neither Treasury nor any Holder shall use any free writing prospectus (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.
(ii)It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.5(c) that Treasury and/or the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities.
(g)    Indemnification.
(i)    The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan



of distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such


19




--------------------------------------------------------------------------------




amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.
(ii)    If the indemnification provided for in Section 4.5(g)(i) is unavailable
to an Indemnitee with respect to any losses, claims, damages, actions,
liabilities, costs or expenses referred to therein or is insufficient to hold
the Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5(g)(ii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.5(g)(i). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
(h)Assignment of Registration Rights. The rights of Treasury to registration of
Registrable Securities pursuant to Section 4.5(a) may be assigned by Treasury to
a transferee or assignee of Registrable Securities in connection with a transfer
of a total number of Warrant Shares and/or Warrants exercisable for at least 20%
of the total number of Warrant Shares for which Warrants issued and to be issued
under this Agreement could be exercised (giving effect to the anti-dilution
adjustments in Warrants); provided, however, the transferor shall, within ten
days after such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the number and type of Registrable
Securities that are being assigned.
(i)Clear Market. With respect to any underwritten offering of Registrable
Securities by Treasury or other Holders pursuant to this Section 4.5, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering, in the case of an underwritten offering of Common Stock
or


20




--------------------------------------------------------------------------------




Warrants, any of its equity securities, or, in each case, any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed 30 days following the effective date of such offering. The
Company also agrees to cause such of its directors and senior executive officers
to execute and deliver customary lock-up agreements in such form and for



such time period up to 30 days as may be requested by the managing underwriter.
“Special Registration” means the registration of (A) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (B) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or Company Subsidiaries or in connection with dividend reinvestment plans.
(j)    Rule 144; Rule 144A. With a view to making available to Treasury and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
(i)make and keep adequate public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the date hereof;
(ii)(A) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and (B) if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) under the Securities
Act);
(iii)so long as Treasury or a Holder owns any Registrable Securities, furnish to
Treasury or such Holder forthwith upon request: a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act, and of the Exchange Act; a copy of the most recent annual or
quarterly report of the Company; and such other reports and documents as
Treasury or Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities to the public
without registration; provided, however, that the availability of the foregoing
reports on the EDGAR filing system of the SEC will be deemed to satisfy the
foregoing delivery requirements; and
(iv)take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.


21




--------------------------------------------------------------------------------




(k)    As used in this Section 4.5, the following terms shall have the following
respective meanings:
(i)“Holder” means Treasury and any other holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred
in compliance with Section 4.5(h) hereof.
(ii)“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (B)
filing a prospectus and/or



prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.
(iii)“Registrable Securities” means (A) the Warrants (subject to Section 4.5(p))
and (B) any equity securities issued or issuable directly or indirectly with
respect to the securities referred to in the foregoing clause (A) by way of
conversion, exercise or exchange thereof, including the Warrant Shares, or share
dividend or share split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization, provided that, once issued, such
securities will not be Registrable Securities when (1) they are sold pursuant to
an effective registration statement under the Securities Act, (2) except as
provided below in Section 4.5(o), they may be sold pursuant to Rule 144 without
limitation thereunder on volume or manner of sale, (3) they shall have ceased to
be outstanding or (4) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities. No Registrable Securities may be registered under more than one
registration statement at any one time.
(iv)“Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Treasury’s counsel (if
Treasury is participating in the registered offering), and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include Selling Expenses.


22




--------------------------------------------------------------------------------




(v)“Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
(vi)“Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Treasury’s counsel included in Registration Expenses).
(l)    At any time, any holder of Securities (including any Holder) may elect to
forfeit its rights set forth in this Section 4.5 from that date forward;
provided, that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Section 4.5(a)(iv) – (vi) in any Pending Underwritten Offering
to the same extent that such Holder would have been entitled to if the holder
had not withdrawn; and provided, further, that no such forfeiture shall
terminate a Holder’s rights or obligations under Section 4.5(f) with respect to
any prior registration or Pending Underwritten Offering. “Pending Underwritten
Offering” means, with respect to any Holder forfeiting its rights pursuant to
this Section 4.5(l), any underwritten offering of Registrable Securities in
which such Holder has advised the Company of its intent to register its



Registrable Securities either pursuant to Section 4.5(a)(ii) or 4.5(a)(iv) prior
to the date of such Holder’s forfeiture.
(m)Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
under this Section 4.5 and that Treasury and the Holders from time to time may
be irreparably harmed by any such failure, and accordingly agree that Treasury
and such Holders, in addition to any other remedy to which they may be entitled
at law or in equity, to the fullest extent permitted and enforceable under
applicable law shall be entitled to compel specific performance of the
obligations of the Company under this Section 4.5 in accordance with the terms
and conditions of this Section 4.5.
(n)No Inconsistent Agreements. The Company shall not, on or after the date
hereof, enter into any agreement with respect to its securities that may impair
the rights granted to Treasury and the Holders under this Section 4.5 or that
otherwise conflicts with the provisions hereof in any manner that may impair the
rights granted to Treasury and the Holders under this Section 4.5. In the event
the Company has, prior to the date hereof, entered into any agreement with
respect to its securities that is inconsistent with the rights granted to
Treasury and the Holders under this Section 4.5 (including agreements that are
inconsistent with the order of priority contemplated by Section 4.5(a)(vi)) or
that may otherwise conflict with the provisions hereof, the Company shall use
its reasonable best efforts to amend such agreements to ensure


23




--------------------------------------------------------------------------------




they are consistent with the provisions of this Section 4.5. Any transaction
entered into by the Company that would reasonably be expected to require the
inclusion in a Shelf Registration Statement or any Company Report filed with the
SEC of any separate financial statements pursuant to Rule 3-05 of Regulation S-X
or pro forma financial statements pursuant to Article 11 of Regulation S-X shall
include provisions requiring the Company’s counterparty to provide any
information necessary to allow the Company to comply with its obligation
hereunder.
(o)Certain Offerings by Treasury. In the case of any securities held by Treasury
that cease to be Registrable Securities solely by reason of clause (2) in the
definition of “Registrable Securities,” the provisions of Sections 4.5(a)(ii),
clauses (iv), (ix) and (x)-(xii) of Section 4.5(c), Section 4.5(g) and Section
4.5(i) shall continue to apply until such securities otherwise cease to be
Registrable Securities. In any such case, an “underwritten” offering or other
disposition shall include any distribution of such securities on behalf of
Treasury by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker-dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.
(p)Registered Sales of the Warrants. The Holders agree to sell the Warrants or
any portion thereof under the Shelf Registration Statement only beginning 30
days after notifying the Company of any such sale, during which 30-day period
Treasury and all Holders of the Warrants shall take reasonable steps to agree to
revisions to the Warrants, at the expense of the Company, to permit a public
distribution of the Warrants, including entering into a revised warrant
agreement, appointing a warrant agent, and making the securities eligible for
book entry clearing and settlement at the Depositary Trust Company.



4.6    Voting of Warrant Shares. Notwithstanding anything in this Agreement to
the
contrary, Treasury shall not exercise any voting rights with respect to the
Warrant Shares.
Article V
Miscellaneous



5.1    Survival of Representations and Warranties. The representations and
warranties of
the Company made herein or in any certificates delivered in connection with the
Initial Closing or any subsequent Closing shall survive such Closing without
limitation.
5.2    Amendment. No amendment of any provision of this Agreement will be
effective
unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that Treasury may unilaterally amend any
provision of this Agreement to the extent


24




--------------------------------------------------------------------------------




required to comply with any changes after the date hereof in applicable federal
statutes. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.
5.3    Waiver of Conditions. No waiver will be effective unless it is in a
writing signed
by a duly authorized officer of the waiving party that makes express reference
to the provision or provisions subject to such waiver.
5.4    Governing Law: Submission to Jurisdiction, Etc. This Agreement will be
governed by and construed in accordance with the federal law of the United
States if and to the extent such law is applicable, and otherwise in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (a) to
submit to the exclusive jurisdiction and venue of the United States District
Court for the District of Columbia and the United States Court of Federal Claims
for any and all civil actions, suits or proceedings arising out of or relating
to this Agreement or the Warrants or the transactions contemplated hereby or
thereby, and (b) that notice may be served upon (i) the Company at the address
and in the manner set forth for notices to the Company in Section 5.5 and (ii)
Treasury in accordance with federal law. To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any civil legal action or proceeding relating to this Agreement or the Warrants
or the transactions contemplated hereby or thereby.
5.5    Notices. Any notice, request, instruction or other document to be given
hereunder
by any party to the other will be in writing and will be deemed to have been
duly given (a) on the date of delivery if delivered personally, or by facsimile,
upon confirmation of receipt, or (b) on the second Business Day following the
date of dispatch if delivered by a recognized next day courier service. All
notices to the Company shall be delivered as set forth below, or pursuant to
such other instruction as may be designated in writing by the Company to
Treasury. All notices to Treasury shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by Treasury
to the Company.
If to the Company:





25




--------------------------------------------------------------------------------





Southwest Airlines Co.
P.O. Box 36611, HDQ-6TR
Love Field
Dallas, Texas 75235
Telecopy Number: 214-932-1322
Attention: Treasurer
Email: Capital_Markets-DG@wnco.com

With a copy to:
Southwest Airlines Co.
Legal Department - HDQ-4GC
2702 Love Field Drive
Dallas, TX 75235

If to Treasury:
United States Department of the Treasury
1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C. 20220
Attention: Assistant General Counsel (Banking and Finance)
Telephone No.: 202-622-0283
Email: eric.froman@treasury.gov

5.6    Definitions.
(a)The term “Governmental Authority” means the government of the United States
of America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
(b)The term “Laws” has the meaning ascribed thereto in the Promissory Note.
(c)The term “Lien” has the meaning ascribed thereto in the Promissory Note.
(d)The term “Material Adverse Effect” means (a) a material adverse change in, or
a material adverse effect on, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole; or (b) a material adverse effect
on (i) the ability of the Company to perform its


26




--------------------------------------------------------------------------------




obligations under this Agreement or any Warrant or (ii) the legality, validity,
binding effect or enforceability against the Company of this Agreement or any
Warrant to which it is a party.
(e)The term “Organizational Documents” has the meaning ascribed thereto in the
Promissory Note.



(f)    The term “Subsidiary” has the meaning ascribed thereto in the Promissory
Note.
5.7    Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party, and any attempt to
assign any right, remedy, obligation or liability hereunder without such consent
shall be void, except (a) an assignment, in the case of a Business Combination
where such party is not the surviving entity, or a sale of substantially all of
its assets, to the entity which is the survivor of such Business Combination or
the purchaser in such sale and (b) as provided in Section 4.5.
5.8    Severability. If any provision of this Agreement or the Warrants, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
5.9    No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and Treasury any benefit, right or remedies, except that the
provisions of Section 4.5 shall inure to the benefit of the persons referred to
in that Section.
* * *
[Signature page follows]







27




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
THE UNITED STATES DEPARTMENT OF THE TREASURY
By:    /s/ Steven T. Mcuchin                                
Name: Steven Mnuchin
Title: Secretary



SOUTHWEST AIRLINES CO.
By: _______________________________________
Name:
Title:







 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
THE UNITED STATES DEPARTMENT OF THE TREASURY
By: _______________________________________
Name:
Title:



SOUTHWEST AIRLINES CO.
By:      /s/ Tammy Romo                                 
Name: Tammy Romo
Title: Executive Vice President and Chief Financial Officer





 




--------------------------------------------------------------------------------





ANNEX A
FORM OF OPINION

(a)The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the state of its incorporation.
(b)Each of the Warrants has been duly authorized and, when executed and
delivered as contemplated by the Agreement, will constitute a valid and legally
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.
(c)The shares of Common Stock issuable upon exercise of the Warrants have been
duly authorized and reserved for issuance upon exercise of the Warrants and when
so issued in accordance with the terms of the Warrants will be validly issued,
fully paid and non-assessable [insert, if applicable: , subject to the approvals
of the Company’s stockholders set forth on Schedule 3].
(d)The Company has the corporate power and authority to execute and deliver the
Agreement and the Warrants and [insert, if applicable: , subject to the
approvals of the Company’s stockholders set forth on Schedule 3] to carry out
its obligations thereunder (which includes the issuance of the Warrants and
Warrant Shares).
(e)The execution, delivery and performance by the Company of the Agreement and
the Warrants and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary corporate action on the part of the
Company and its stockholders, and no further approval or authorization is
required on the part of the Company [insert, if applicable: , subject, in each
case, to the approvals of the Company’s stockholders set forth on Schedule 3].
(f)The Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity; provided, however, such counsel
need express no opinion with respect to Section 4.5(g) or the severability
provisions of the Agreement insofar as Section 4.5(g) is concerned.


 




--------------------------------------------------------------------------------




(g)No registration of the Warrant and the Common Stock issuable upon exercise of
the Warrant under the U.S. Securities Act of 1933, as amended, is required for
the offer and sale of the Warrant or the Common Stock issuable upon exercise of
the Warrant by the Company to the Holder pursuant to and in the manner
contemplated by this Agreement.
(h)The Company is not required to be registered as an investment company under
the Investment Company Act of 1940, as amended.



ANNEX B



FORM OF WARRANT [SEE ATTACHED]






 




--------------------------------------------------------------------------------





Execution Version
FORM OF WARRANT TO PURCHASE COMMON STOCK

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND
SUCH LAWS.
WARRANT
to purchase
1,258,232
Shares of Common Stock
of
Southwest Airlines Co.


Issue Date: April 20, 2020 

1.    Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.
“Aggregate Net Cash Settlement Amount” has the meaning ascribed thereto in
Section
2(i).
“Aggregate Net Share Settlement Amount” has the meaning ascribed thereto in
Section 2(ii).
“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Original Warrantholder, shall mutually
agree upon the determinations then the subject of appraisal. Each party shall
deliver a notice to the other appointing its appraiser within 10 days after the
Appraisal Procedure is invoked. If within 30


 




--------------------------------------------------------------------------------




days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent appraiser shall be chosen within 10 days
thereafter by the mutual consent of such first two appraisers. The decision of
the third appraiser so appointed and chosen shall be given within 30 days after
the selection of such third appraiser. If three appraisers shall



be appointed and the determination of one appraiser is disparate from the middle
determination by more than twice the amount by which the other determination is
disparate from the middle determination, then the determination of such
appraiser shall be excluded, the remaining two determinations shall be averaged
and such average shall be binding and conclusive upon the Company and the
Original Warrantholder; otherwise, the average of all three determinations shall
be binding upon the Company and the Original Warrantholder. The costs of
conducting any Appraisal Procedure shall be borne by the Company.
“Average Market Price” means, with respect to any security, the arithmetic
average of the Market Price of such security for the 15 consecutive trading day
period ending on and including the trading day immediately preceding the
determination date.
“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.
“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close; provided that banks
shall be deemed to be generally open for business in the event of a “shelter in
place” or similar closure of physical branch locations at the direction of any
governmental entity if such banks’ electronic funds transfer system (including
wire transfers) are open for use by customers on such day.
“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.
“Common Stock” means common stock of the Company, par value $1.00 subject to
adjustment as provided in Section 13(E).
“Company” means the Person whose name, corporate or other organizational form
and jurisdiction of organization is set forth in Item 1 of Schedule A hereto.


 




--------------------------------------------------------------------------------




“conversion” has the meaning set forth in Section 13(B). “convertible
securities” has the meaning set forth in Section 13(B).
“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.



“Exercise Date” means each date a Notice of Exercise substantially in the form
annexed hereto is delivered to the Company in accordance with Section 2 hereof.
“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto,
subject to adjustment as contemplated herein.
“Expiration Time” has the meaning set forth in Section 3.
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith in reliance on an opinion of a nationally
recognized independent investment banking firm retained by the Company for this
purpose. For so long as the Original Warrantholder holds this Warrant or any
portion thereof, it may object in writing to the Board of Director’s calculation
of fair market value within 10 days of receipt of written notice thereof. If the
Original Warrantholder and the Company are unable to agree on fair market value
during the 10-day period following the delivery of the Original Warrantholder’s
objection, the Appraisal Procedure may be invoked by either party to determine
Fair Market Value by delivering written notification thereof not later than the
30th day after delivery of the Original Warrantholder’s objection.
“Initial Number” has the meaning set forth in Section 13(B).
“Issue Date” means the date set forth in Item 3 of Schedule A hereto.
“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc.


2




--------------------------------------------------------------------------------




selected from time to time by the Company for that purpose. “Market Price” shall
be determined without reference to after hours or extended hours trading. If
such security is not listed and traded in a manner that the quotations referred
to above are available for the period required hereunder, the Market Price of
such security shall be deemed to be (i) in the event that any portion of the
Warrant is held by the Original Warrantholder, the fair market value per share
of such security as determined in good faith by the Original Warrantholder or
(ii) in all other circumstances, the fair market value per share of such
security as determined in good faith by the Board of Directors in reliance on an
opinion of a nationally recognized independent investment banking corporation
retained by the Company for this purpose and certified in a resolution to the
Warrantholder.
“Original Warrantholder” means the United States Department of the Treasury. Any
actions specified to be taken by the Original Warrantholder hereunder may only
be taken by such Person and not by any other Warrantholder.
“Permitted Transactions” has the meaning set forth in Section 13(B).



“Per Share Net Cash Settlement Amount” means the Average Market Price of a share
of Common Stock determined as of the relevant Exercise Date less the then
applicable Exercise Price.
“Per Share Net Share Settlement Amount” means the quotient of (i) the Average
Market Price of a share of Common Stock determined as of the relevant Exercise
Date less the then applicable Exercise Price divided by (ii) the Average Market
Price of a share of Common Stock determined as of the relevant Exercise Date.
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
“Per Share Fair Market Value” has the meaning set forth in Section 13(C).
“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is


3




--------------------------------------------------------------------------------




a Pro Rata Repurchase or the date of purchase with respect to any Pro Rata
Repurchase that is not a tender or exchange offer.
“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii)



have traded at least once on the national or regional securities exchange or
association or over-the-counter market that is the primary market for the
trading of the shares of Common Stock.
“U.S. GAAP” means United States generally accepted accounting principles.
“Warrant” means this Warrant, issued pursuant to the Warrant Agreement.
“Warrant Agreement” means the Warrant Agreement, dated as of the date set forth
in Item 4 of Schedule A hereto, as amended from time to time, between the
Company and the United States Department of the Treasury.
“Warrantholder” has the meaning set forth in Section 2.
“Warrant Shares” has the meaning set forth in Section 2.


4




--------------------------------------------------------------------------------




2.    Number of Warrant Shares; Net Exercise. This certifies that, for value
received,
the United States Department of the Treasury or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, after
the receipt of all applicable Regulatory Approvals, if any, up to an aggregate
of the number of fully paid and nonassessable shares of Common Stock set forth
in Item 5 of Schedule A hereto. The number of shares of Common Stock (the
“Warrant Shares”) issuable upon exercise of this Warrant and the Exercise Price
are subject to adjustment as provided herein, and all references to “Common
Stock,” “Warrant Shares” and “Exercise Price” herein shall be deemed to include
any such adjustment or series of adjustments.
Upon exercise of the Warrant in accordance with Section 3 hereof, the Company
shall elect to pay or deliver, as the case may be, to the exercising
Warrantholder (a) cash (“Net Cash Settlement”) or (b) Warrant Shares together
with cash, if applicable, in lieu of delivering any fractional shares in
accordance with Section 5 of this Warrant (“Net Share Settlement”). The Company
will notify the exercising Warrantholder of its election of a settlement method
within one Business Day after the relevant Exercise Date and if it fails to
deliver a timely notice shall be deemed to have elected Net Share Settlement.
(i)Net Cash Settlement. If the Company elects Net Cash Settlement, it shall pay
to the Warrantholder cash equal to the Per Share Net Cash Settlement Amount
multiplied by the number of Warrant Shares as to which the Warrant has been
exercised as indicated in the Notice of Exercise (the “Aggregate Net Cash
Settlement Amount”).
(ii)Net Share Settlement. If the Company elects Net Share Settlement, it shall
deliver to the Warrantholder a number of shares of Common Stock equal to the Per
Share Net Share Settlement Amount multiplied by the number of Warrant Shares as
to which the Warrant has been exercised as indicated in the Notice of Exercise
(the “Aggregate Net Share Settlement Amount”).
3.    Term; Method of Exercise. Subject to Section 2, to the extent permitted by
applicable laws and regulations, this Warrant is exercisable, in whole or in
part by the Warrantholder, at any time or from time to time after the execution
and delivery of this Warrant by the Company on the date hereof, but in no event
later than 5:00 p.m., New York City time on



the fifth anniversary of the Issue Date (the “Expiration Time”), by the
surrender of this Warrant and delivery of the Notice of Exercise annexed hereto,
duly completed and executed on behalf of the Warrantholder, at the principal
executive office of the Company located at the address set forth in Item 6 of
Schedule A hereto (or such other office or agency of the Company in the United
States as it may designate by notice in writing to the Warrantholder at the
address of the Warrantholder appearing on the books of the Company).


5




--------------------------------------------------------------------------------




If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time after the date on which this Warrant has been duly exercised in accordance
with the terms of this Warrant, and in any event not exceeding three Business
Days after the date thereof, a new warrant in substantially identical form for
the purchase of that number of Warrant Shares equal to the difference between
the number of Warrant Shares subject to this Warrant and the number of Warrant
Shares as to which this Warrant is so exercised. Notwithstanding anything in
this Warrant to the contrary, the Warrantholder hereby acknowledges and agrees
that its exercise of this Warrant for Warrant Shares is subject to the condition
that the Warrantholder will have first received any applicable Regulatory
Approvals.
4.    Method of Settlement.
(i)Net Cash Settlement. If the Company elects Net Cash Settlement, the Company
shall, within a reasonable time, not to exceed five Business Days after the date
on which this Warrant has been duly exercised in accordance with the terms of
this Warrant, pay to the exercising Warrantholder the Aggregate Net Cash
Settlement Amount.
(ii)Net Share Settlement. If the Company elects Net Share Settlement, shares of
Common Stock equal to the Aggregate Net Share Settlement Amount shall be (x)
issued in such name or names as the exercising Warrantholder may designate and
(y) delivered by the Company or the Company's transfer agent to such
Warrantholder or its nominee or nominees (i) if the shares are then able to be
so delivered, via book-entry transfer crediting the account of such
Warrantholder (or the relevant agent member for the benefit of such
Warrantholder) through the Depositary’s DWAC system (if the Company's transfer
agent participates in such system), or (ii) otherwise in certificated form by
physical delivery to the address specified by the Warrantholder in the Notice of
Exercise, within a reasonable time, not to exceed three Business Days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant. The Company hereby represents and warrants that any Warrant
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Warrantholder, income and franchise taxes
incurred in connection with the exercise of the Warrant or taxes in respect of
any transfer occurring contemporaneously therewith). The Company agrees that the
Warrant Shares so issued will be deemed to have been issued to the Warrantholder
as of the close of business on the date on which this Warrant and payment of the
Exercise Price are delivered to the Company in accordance with the terms of this
Warrant, notwithstanding that the stock transfer books of the Company may then
be closed or certificates representing such Warrant Shares may not be actually
delivered on such date. The Company will at all times reserve and keep
available, out of its authorized but unissued Common Stock, solely for the
purpose of providing for the exercise of this Warrant, the


6




--------------------------------------------------------------------------------





aggregate number of shares of Common Stock then issuable upon exercise of this
Warrant at any time. The Company will (A) procure, at its sole expense, the
listing of the Warrant Shares issuable upon exercise of this Warrant at any
time, subject to issuance or notice of issuance, on all principal stock
exchanges on which the Common Stock is then listed or traded and (B) maintain
such listings of such Warrant Shares at all times after issuance. The Company
will use reasonable best efforts to ensure that the Warrant Shares may be issued
without violation of any applicable law or regulation or of any requirement of
any securities exchange on which the Warrant Shares are listed or traded.
5.    No Fractional Warrant Shares or Scrip. No fractional Warrant Shares or
scrip
representing fractional Warrant Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Average Market Price of the Common Stock determined as of
the Exercise Date multiplied by such fraction of a share, less the pro-rated
Exercise Price for such fractional share.
6.    No Rights as Stockholders; Transfer Books. This Warrant does not entitle
the
Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.
7.    Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate, or any certificates or
other securities in a name other than that of the registered holder of the
Warrant surrendered upon exercise of the Warrant.
8.    Transfer/Assignment.
(A)Subject to compliance with clause (B) of this Section 8, this Warrant and all
rights hereunder are transferable, in whole or in part, upon the books of the
Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.


7




--------------------------------------------------------------------------------




(B)If and for so long as required by the Warrant Agreement, this Warrant shall
contain the legend as set forth in Sections 4.2(a) of the Warrant Agreement.
9.    Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares. The



Company shall maintain a registry showing the name and address of the
Warrantholder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise in accordance with its terms, at the office
of the Company, and the Company shall be entitled to rely in all respects, prior
to written notice to the contrary, upon such registry.
10.    Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and in the case of any such loss, theft or
destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Warrant Shares as provided for in such lost, stolen, destroyed or mutilated
Warrant.
11.    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of
any action or the expiration of any right required or granted herein shall not
be a Business Day, then such action may be taken or such right may be exercised
on the next succeeding day that is a Business Day.
12.    Information. With a view to making available to Warrantholders the
benefits of
certain rules and regulations of the SEC which may permit the sale of the
Warrants and Warrant Shares to the public without registration, the Company
agrees to use its reasonable best efforts to:
(A)make and keep adequate public information available, as those terms are
understood and defined in Rule 144(c) or any similar or analogous rule
promulgated under the Securities Act, at all times after the date hereof;
(B)(x) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Securities Act and the Exchange Act, and (y)
if at any time the Company is not required to file such reports, make available,
upon the request of any Warrantholder, such information necessary to permit
sales pursuant to Rule 144A (including the information required by Rule
144A(d)(4) under the Securities Act);


8




--------------------------------------------------------------------------------




(C)furnish to any holder of Warrants or Warrant Shares forthwith upon request: a
written statement by the Company as to its compliance with the reporting
requirements of the Exchange Act and Rule 144(c)(1); a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as the Warrantholder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities to the public
without registration; and
(D)take such further action as any Warrantholder may reasonably request, all to
the extent required from time to time to enable such Warantholder to sell
Warrants or Warrant Shares without registration under the Securities Act.
13.    Adjustments and Other Rights. The Exercise Price and the number of
Warrant
Shares issuable upon exercise of the Warrant shall be subject to adjustment from
time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single



event, the subsection shall be applied that produces the largest adjustment and
no single event shall cause an adjustment under more than one subsection of this
Section 13 so as to result in duplication:
(A)Stock Splits, Subdivisions, Reclassifications or Combinations. If the Company
shall (i) declare and pay a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares, or (iii) combine or reclassify
the outstanding shares of Common Stock into a smaller number of shares, the
number of Warrant Shares issuable upon exercise of this Warrant at the time of
the record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be proportionately adjusted
so that the Warrantholder after such date shall be entitled to acquire the
number of shares of Common Stock which such holder would have owned or been
entitled to receive in respect of the shares of Common Stock subject to this
Warrant after such date had this Warrant been exercised immediately prior to
such date. In such event, the Exercise Price in effect at the time of the record
date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be adjusted to the number
obtained by dividing (x) the product of (1) the number of Warrant Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Warrant
Shares issuable upon exercise of the Warrant determined pursuant to the
immediately preceding sentence.
(B)Certain Issuances of Common Stock or Convertible Securities. If the Company
shall issue shares of Common Stock (or rights or warrants or other securities
exercisable or convertible into or exchangeable (collectively, a “conversion”)
for shares of Common Stock) (collectively, “convertible securities”) (other than
in Permitted Transactions (as defined below)


9




--------------------------------------------------------------------------------




or a transaction to which subsection (A) of this Section 13 is applicable)
without consideration or at a consideration per share (or having a conversion
price per share) that is less than 90% of the Average Market Price determined as
of the date of the agreement on pricing such shares (or such convertible
securities) then, in such event:
(A) the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the date of the agreement on pricing of such shares (or of
such convertible securities) (the “Initial Number”) shall be increased to the
number obtained by multiplying the Initial Number by a fraction (A) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Company outstanding on such date and (y) the number of additional shares
of Common Stock issued (or into which convertible securities may be exercised or
convert) and (B) the denominator of which shall be the sum of (I) the number of
shares of Common Stock outstanding on such date and (II) the number of shares of
Common Stock which the aggregate consideration receivable by the Company for the
total number of shares of Common Stock so issued (or into which convertible
securities may be exercised or convert) would purchase at the Average Market
Price determined as of the date of the agreement on pricing such shares (or such
convertible securities); and



(B) the Exercise Price payable upon exercise of the Warrant shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the date of the
agreement on pricing of such shares (or of such convertible securities) by a
fraction, the numerator of which shall be the number of shares of Common Stock
issuable upon exercise of this Warrant prior to such date and the denominator of
which shall be the number of shares of Common Stock issuable upon exercise of
this Warrant immediately after the adjustment described in clause (A) above.
For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (including the Fair Market Value of any non-cash consideration
and after deduction of any related expenses payable to third parties) of all
such securities plus the minimum aggregate amount, if any, payable upon exercise
or conversion of any such convertible securities into shares of Common Stock;
and “Permitted Transactions” shall mean issuances (i) as consideration for or to
fund the acquisition of businesses and/or related assets, (ii) in connection
with employee benefit plans and compensation related arrangements in the
ordinary course and consistent with past practice approved by the Board of
Directors, (iii) in connection with a public or broadly marketed offering and
sale of Common Stock or convertible securities for cash conducted by the Company
or its affiliates pursuant to registration under the Securities Act or Rule 144A
thereunder on a


10




--------------------------------------------------------------------------------




basis consistent with capital raising transactions by comparable institutions
and (iv) in connection with the exercise of preemptive rights on terms existing
as of the Issue Date. Any adjustment made pursuant to this Section 13(B) shall
become effective immediately upon the date of such issuance.
(C)    Other Distributions. In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends of its Common Stock and other dividends or distributions
referred to in Section 13(A)), in each such case, the Exercise Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Average Market Price of the Common Stock
determined as of the first date on which the Common Stock trades regular way on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading without the right to receive such distribution, minus the
amount of cash and/or the Fair Market Value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
share of Common Stock (such amount and/or Fair Market Value, the “Per Share Fair
Market Value”) divided by (y) the Average Market Price specified in clause (x);
such adjustment shall be made successively whenever such a record date is fixed.
In such event, the number of Warrant Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. In the event
that such distribution is not so made, the Exercise Price and the number of
Warrant Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the



Exercise Price that would then be in effect and the number of Warrant Shares
that would then be issuable upon exercise of this Warrant if such record date
had not been fixed.
(D)Certain Repurchases of Common Stock. In case the Company effects a Pro Rata
Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the Effective Date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Average
Market Price of a share of Common Stock determined as of the date of the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of (i)
the number of shares of Common Stock outstanding


11




--------------------------------------------------------------------------------




immediately prior to such Pro Rata Repurchase minus the number of shares of
Common Stock so repurchased and (ii) the Average Market Price per share of
Common Stock determined as of the date of the first public announcement by the
Company or any of its Affiliates of the intent to effect such Pro Rata
Repurchase. In such event, the number of shares of Common Stock issuable upon
the exercise of this Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant before such adjustment, and (2) the Exercise Price in
effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. For the avoidance of doubt, no increase to the
Exercise Price or decrease in the number of Warrant Shares issuable upon
exercise of this Warrant shall be made pursuant to this Section 13(D).
(E)Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Warrantholder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the Warrantholder’s right to exercise this Warrant in exchange
for any shares of stock or other securities or property pursuant to this
paragraph. In determining the kind and amount of stock, securities or the
property receivable upon exercise of this Warrant following the consummation of
such Business Combination, if the holders of Common Stock have the right to
elect the kind or amount of consideration receivable upon consummation of such
Business Combination, then the consideration that the Warrantholder shall be
entitled to receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).
(F)Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 13 to the



contrary notwithstanding, no adjustment in the Exercise Price or the number of
Warrant Shares shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment


12




--------------------------------------------------------------------------------




which, together with such amount and any other amount or amounts so carried
forward, shall aggregate $0.01 or 1/10th of a share of Common Stock, or more.
(G)Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.
(H)Other Events. For so long as the Original Warrantholder holds this Warrant or
any portion thereof, if any event occurs as to which the provisions of this
Section 13 are not strictly applicable or, if strictly applicable, would not, in
the good faith judgment of the Board of Directors of the Company, fairly and
adequately protect the purchase rights of the Warrants in accordance with the
essential intent and principles of such provisions, then the Board of Directors
shall make such adjustments in the application of such provisions, in accordance
with such essential intent and principles, as shall be reasonably necessary, in
the good faith opinion of the Board of Directors, to protect such purchase
rights as aforesaid. The Exercise Price or the number of Warrant Shares shall
not be adjusted in the event of a change in the par value of the Common Stock or
a change in the jurisdiction of incorporation of the Company.
(I)Statement Regarding Adjustments. Whenever the Exercise Price or the number of
Warrant Shares shall be adjusted as provided in Section 13, the Company shall
forthwith file at the principal office of the Company a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of Warrant Shares after such adjustment,
and the Company shall also cause a copy of such statement to be sent by mail,
first class postage prepaid, to each Warrantholder at the address appearing in
the Company’s records.
(J)Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Warrant Shares or a change in the type of
securities or property to be delivered upon exercise of this Warrant), the
Company shall give notice to the Warrantholder, in the manner set forth in
Section 13(J), which notice shall specify the record date, if any, with respect
to any such action and the


13




--------------------------------------------------------------------------------




approximate date on which such action is to take place. Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price



and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.
(K)Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange, NASDAQ Stock Market or
other applicable national securities exchange or stockholder approvals or
exemptions, as applicable, in order that the Company may thereafter validly and
legally issue as fully paid and nonassessable all shares of Common Stock that
the Warrantholder is entitled to receive upon exercise of this Warrant pursuant
to this Section 13.
(L)Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Exercise Price made hereunder would reduce the Exercise Price to an amount
below par value of the Common Stock, then such adjustment in Exercise Price made
hereunder shall reduce the Exercise Price to the par value of the Common Stock.
14.No Impairment. The Company will not, by amendment of its Charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrantholder.
15.Governing Law. This Warrant will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the Company and the Warrantholder agrees (a) to submit to the exclusive
jurisdiction and venue of the United States District Court for the District of
Columbia for any civil action, suit or proceeding arising out of or relating to
this Warrant or the transactions contemplated hereby, and (b) that notice may be
served upon the Company at the address in Section 19


14




--------------------------------------------------------------------------------




below and upon the Warrantholder at the address for the Warrantholder set forth
in the registry maintained by the Company pursuant to Section 9 hereof. To the
extent permitted by applicable law, each of the Company and the Warrantholder
hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to the Warrant or the transactions contemplated hereby or
thereby.
16.Binding Effect. This Warrant shall be binding upon any successors or assigns
of the Company.



17.Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.
18.Prohibited Actions. The Company agrees that it will not take any action which
would entitle the Warrantholder to an adjustment of the Exercise Price if the
total number of shares of Common Stock issuable after such action upon exercise
of this Warrant, together with all shares of Common Stock then outstanding and
all shares of Common Stock then issuable upon the exercise of all outstanding
options, warrants, conversion and other rights, would exceed the total number of
shares of Common Stock then authorized by its Charter.
19.Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second Business Day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth in Item 7 of
Schedule A hereto, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.
20.Entire Agreement. This Warrant, the forms attached hereto and Schedule A
hereto (the terms of which are incorporated by reference herein), and the
Warrant Agreement (including all documents incorporated therein), contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.
[Remainder of page intentionally left blank]





15




--------------------------------------------------------------------------------





[Form of Notice of Exercise]
Date:
TO:    Southwest Airlines Co. (the “Company”)
RE:    Exercise of Warrant
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby notifies the Company of its intention to exercise its option with respect
to the number of shares of the Common Stock set forth below covered by such
Warrant. Pursuant to Section 4 of the Warrant, the undersigned acknowledges that
the Company may settle this exercise in net cash or shares. Cash to be paid
pursuant to a Net Cash Settlement or payment of fractional shares in connection
with a Net Share Settlement should be deposited to the account of the
Warrantholder set forth below. Common Stock to be delivered pursuant to a Net
Share Settlement shall be delivered to the Warrantholder as indicated below. A
new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, if any, should be issued in
the name set forth below.
Number of Warrant Shares: ____________________________________    
Aggregate Exercise Price:
Address for Delivery of Warrant Shares: __________________________    
Wire Instructions:
Proceeds to be delivered: $
Name of Bank:
City/ State of Bank:
ABA Number of Bank
SWIFT #
Name of Account:
Account Number at Bank:

Securities to be issued to:
If in book-entry form through the Depositary:
Depositary Account Number:                 ______________________________
Name of Agent Member:                     ______________________________


 




--------------------------------------------------------------------------------




If in certificated form:
Social Security Number or Other Identifying Number:
    ______________________________



Name:                        ___________________________________            
Street Address:                         ___________________________________
City, State and Zip Code:
                    ___________________________________



Any unexercised Warrants evidenced by the exercising Warrantholder’s interest in
the Warrant:
Social Security Number or Other Identifying Number:
Name:                         ___________________________________    
Street Address:                      ___________________________________    
City, State and Zip Code:                
___________________________________    





Holder:     
By:
Name:      Title: ________________________




 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.
Dated:    
COMPANY: Southwest Airlines Co.
By:   _________________________ 
Name:
Title:



Attest:
 
By:   _________________________ 
Name:
Title:




[Signature Page to Warrant]





 




--------------------------------------------------------------------------------





SCHEDULE A

Item 1
Name: Southwest Airlines Co.
Corporate or other organizational form: Corporation
Jurisdiction of organization: Texas
Item 2
Exercise Price: $36.47
Item 3
Issue Date: April 20, 2020
Item 4
Date of Warrant Agreement between the Company and the United States Department
of the
Treasury: April 20, 2020
Item 5
Number of shares of Common Stock: 1,258,232
Item 6
Company’s address: Southwest Airline Co.
2702 Love Field Drive
Dallas, Texas 75235-1611
Item 7
Notice information of the Company:
Southwest Airlines Co.
P.O. Box 36611, HDQ-6TR
Love Field
Dallas, Texas 75235
Telecopy Number: (214) 932-1322
Attention: Treasurer
E-mail: Capital_Markets-DG@wnco.com
With a copy to:
Southwest Airlines Co.
Legal Department - HDQ-4GC
2702 Love Field Drive
Dallas, Texas 75235
Notice information of the Holder:
United States Department of the Treasury


 




--------------------------------------------------------------------------------




1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C., 20220
Attention: Assistant General Counsel (Banking and Finance)
Telephone Number: (202) 622-0283
Email: eric.froman@treasury.gov




 




--------------------------------------------------------------------------------





SCHEDULE 1
WARRANT SHARES FORMULA

The number of Warrant Shares for which Warrants issued on each Warrant Closing
Date shall be exercisable shall equal:
(i)
On the Closing Date, the quotient of (x) the product of the principal amount of
the Promissory Note multiplied by 0.1 divided by (y) the Exercise Price (as
defined in Annex B); and

(ii)
On each subsequent Warrant Closing Date, the quotient of (x) the product of the
amount by which the principal amount of the Promissory Note is increased on such
Warrant Closing Date multiplied by 0.1 divided by (y) the Exercise Price.



 




--------------------------------------------------------------------------------





SCHEDULE 2



CAPITALIZATION
Southwest Airlines Co.’s capitalization as of March 31, 2020:


 




--------------------------------------------------------------------------------




Shares Authorized
2,000,000,000
 
 
Issued Shares
807,611,634
Treasury Shares
(298,842,909)
Shares
Outstanding
508,768,725





 




--------------------------------------------------------------------------------





SCHEDULE 3



REQUIRED STOCKHOLDER APPROVALS


 




--------------------------------------------------------------------------------








 




--------------------------------------------------------------------------------





None.


 


